DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 16 September 2022:
	Claims 1, 3-4, 6 and 12-14 are amended.
	Claim 2 is canceled.
	Claims 1 and 3-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 16 September 2022:
a.	Applicant’s arguments that Ohmori does not teach or suggest at least “a control logic…configured to read the selection register” that stores “an identifier of a pre-selected security scheme,” and to “access a secure memory area” of the non-volatile memory and “corresponding to the identifier of the pre-selected security scheme” as recited in the claims has been fully considered but is deemed not-persuasive. For the limitation of “a control logic…configured to read the selection register”, Applicant’s attention is directed to Ohmori, Paragraph [0422], see “…the authentication unit 103 receives a random number Cha_B from the memory card 300 via the input and output unit 102. The authentication unit 103 reads the private key SK_L1 122 from the storage unit 110. Then, the authentication unit reads the received random number Cha_B in blocks of 128 bits, and applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier “P_1”, using the private key Sk_L1 to thereby generate an encrypted block”, where the authentication unit comprises control logic configured to read the selection register, where the “storage unit 110” is being read as comprising the selection register. For the limitation of “a selection register that stores an identifier of a pre-selected security scheme”, Applicant’s attention is directed to Ohmori, FIG. 16, which depicts a storage unit 110, which is being read as comprising a selection register coupled to the control logic (i.e., authentication, encryption/decryption units, etc.), where the storage unit stores an identifier of a first security scheme. For the limitation of “a control logic…to access a secure memory area corresponding to the first security scheme”, Applicant’s attention is directed to Ohmori, Paragraph [0422], see “…the authentication unit 103 receives a random number Cha_B from the memory card 300 via the input and output unit 102. The authentication unit 103 reads the private key SK_L1 122 from the storage unit 110. Then, the authentication unit reads the received random number Cha_B in blocks of 128 bits, and applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier “P_1”, using the private key Sk_L1 to thereby generate an encrypted block”, where “storage unit 110” can be read as a first secure memory area corresponding to the first security scheme, where “the authentication unit 103 reads the private key SK_L1 122 from the storage unit 110” is being read as accessing a first secure memory area corresponding to the first security scheme.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmori et al. (U.S. PGPub. 2008/0235517), hereinafter Ohmori.

	Regarding claim 1, Ohmori teaches An applications processor configured to execute a plurality of security schemes (Ohmori, Paragraph [0200], see “The scheme identifier is an identifier indicating an encryption scheme. The program file name is a file name of a program file including an encryption scheme program which is executed by the memory card 300 based on a new encryption scheme…”), the applications processor comprising:
	a processor (Ohmori, Paragraph [1052], see “…computer programs including procedures of encryption, decryption and SAC establishment are stored therein, and a processor executes directions making up these programs…”);
	a non-volatile memory, coupled to the processor, and storing sets of parameters associated with each of the plurality of security schemes (Ohmori, FIG. 15, see “100” and MEMORY CARD, where “100” is being read as the home server device 100 comprising a processor and where “MEMORY CARD” is being read as a non-volatile memory coupled to the processor (100)) (Ohmori, FIG. 17, which depicts the memory card (non-volatile memory), which stores sets of parameters associated with each of the plurality of security schemes, where “INFORMATION STORAGE UNIT 310” and “PRIVATE KEY 322” are being read as sets of parameters associated with each of the plurality of security schemes) (Ohmori, Paragraph [0030], see “…the key storage subunit stores therein a plurality of key information sets, each of which corresponds to a different one of the plurality of encryption schemes”, where “encryption schemes” is being read as comprising a security scheme), wherein each set of parameters is stored in a corresponding secure memory area of the non-volatile memory (Ohmori, FIG. 17, see “INFORMATION STORAGE UNIT 310”, “SECURE AREA 320”, “PRIVATE KEY 322”, where each set of parameters (322) is stored in a corresponding secure memory area (320) of the memory card (non-volatile memory)); and
	a security engine, coupled to the non-volatile memory and the processor (Ohmori, FIG. 15, which depicts the home server device comprising the processor, which includes “authentication unit, encryption unit, decryption unit, control unit, etc.”, which are all being read as being comprised of a security engine and FIG. 17, which depicts the non-volatile memory, which includes “authentication unit, encryption unit, decryption unit, control unit, etc.” which are all being read as being comprised of a security engine, therefore, the contents of the authentication unit, encryption/decryption units, control units are being read as a security engine coupled to both the non-volatile memory and the processor, due to those specified units functioning like a security engine would), wherein:
		the security engine comprises:
			a control logic configured to access each secure area of the non-volatile memory (Ohmori, Paragraph [1051], see “…each of the encryption unit 108, decryption unit 109 and authentication unit 103…is structured by an FPGA element; however, they may be structured by a CPLD (Complex Programmable Logic Device…”, where each of the units comprise a control logic configured to perform a specified task) (Ohmori, FIG. 17, see “300” which depicts a memory card (non-volatile memory), with control logic (i.e., authentication, encryption/decryption units) configured to access each secure area of the non-volatile memory); and
			a selection register coupled to the control logic and storing an identifier of a first security scheme (Ohmori, FIG. 16, which depicts a storage unit 110, which is being read as comprising a selection register coupled to the control logic (i.e., authentication, encryption/decryption units, etc.), where the storage unit stores an identifier of a first security scheme); and
		the security engine is configured to:
			select, by the control logic and in response to the stored identifier, the first security scheme of the plurality of security schemes (Ohmori, Paragraph [0422], see “…the authentication unit 103 receives a random number Cha_B from the memory card 300 via the input and output unit 102. The authentication unit 103 reads the private key SK_L1 122 from the storage unit 110. Then, the authentication unit reads the received random number Cha_B in blocks of 128 bits, and applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier “P_1”, using the private key Sk_L1 to thereby generate an encrypted block”, where the first security scheme of a plurality of security schemes is selected by the control logic, in response to the stored identifier. In other words, based on the scheme identifier “P_1” stored in memory, a first security scheme is selected),
			access, by the control logic, a first secure memory area corresponding to the first security scheme (Ohmori, Paragraph [0422], see “…the authentication unit 103 receives a random number Cha_B from the memory card 300 via the input and output unit 102. The authentication unit 103 reads the private key SK_L1 122 from the storage unit 110. Then, the authentication unit reads the received random number Cha_B in blocks of 128 bits, and applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier “P_1”, using the private key Sk_L1 to thereby generate an encrypted block”, where “storage unit 110” can be read as a first secure memory area corresponding to the first security scheme, where “the authentication unit 103 reads the private key SK_L1 122 from the storage unit 110” is being read as accessing a first secure memory area corresponding to the first security scheme), and
			configure the security engine to execute the first security scheme based on the set of parameters stored in the first secure memory area (Ohmori, Paragraph [0422], see “…the authentication unit 103 reads the received random number in blocks of 128 bits, and applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier “P_1”, using the private key to thereby generate an encrypted block…”, where “applies, to each of the read blocks, encryption computation based on an encryption scheme indicated by the scheme identifier, using the private key…” is being read as configuring the security engine as a whole to execute the security scheme in response to the set of parameters (private key) stored in the memory).  

	Regarding claim 3, Ohmori teaches The applications processor of Claim 1 wherein the security engine further comprises:
	a status register configured to store an identifier of a security scheme executed by the security engine (Ohmori, FIG. 3, see “INFORMATION STORAGE UNIT 610” which is being read as comprising a status register, due to the storage unit 610 storing an identifier of a security scheme executed by the security engine) (Ohmori, Paragraph [0362], see “The update unit 106 extracts a scheme identifier “P_2” from the received program file, and searches the same identifier as the extracted scheme identifier “P_2” in the storage unit 110), wherein the control logic is configured to write the identifier of the first security scheme to the status register (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, the update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “the update unit 106 writes the extracted scheme identifier to the storage unit” is being read as the storage unit comprising a status register configured to store an identifier of a security scheme executed by the engine). 

	Regarding claim 9, Ohmori teaches The applications processor of Claim 1 wherein the sets of parameters comprise one or more cryptographic keys (Ohmori, FIG. 16, which depicts the storage unit (memory) storing the sets of parameters, which comprise one or more cryptographic keys).

	Regarding claim 12, Ohmori teaches A method for selecting a security scheme from a plurality of security schemes by a security engine of an applications processor (Ohmori, Paragraph [0012], see “…the selecting unit selects the application encryption scheme from the plurality of encryption schemes…”, where “selecting unit” is being read as comprising the security engine), the method comprising:
	receiving, by the security engine, a message comprising an identifier of a pre-selected security scheme (Ohmori, Paragraph [0271 – 0272], see “…the control unit 607 receives the scheme identifier “E_1” and an updating start requesting from the memory card 300…The control unit 607 selects, from the revoked encryption scheme list 621 in the information storage unit 610, the encryption scheme information set 623 including the same identifier as the recited scheme identifier “E_1”…);
	writing, by a control logic included in the security engine, the identifier of the pre-selected security scheme to a selection register (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…the update unit 106 writes the received authentication-unit update program to config ROM attached to the FPGA element…”, where “config ROM” is being read as comprising a selection register);
	determining, by the security engine, the identifier of the pre-selected security scheme (Ohmori, Paragraph [0271], see “…the control 607 receives the scheme identifier “E_1” and an updating start request from the memory card 300”);
	selecting, by the control logic included in the security engine, a memory region storing parameters associated with the pre-selected security scheme (Ohmori, Paragraph [0272], see “The control unit 607 selects, from the revoked encryption scheme list 621 in the information storage unit 610, the encryption scheme information set 623 including the same identifier as the received scheme identifier “E_1”…”, where “encryption scheme information set 623 including the same identifier…” is being read as selecting a memory region storing parameters associated with the security scheme);
	executing, by the security engine, the pre-selected security scheme using the parameters associated with the pre-selected security scheme (Ohmori, Paragraph [0275], see “…the control unit 607 selects, the encryption scheme information set 623 including the same identifier as the scheme identifier “E_1” received from the memory card 300. The control unit 607 extracts the device key Dev_2 from the selected encryption scheme information set 623, and encrypts the extracted device key Dev_2 according to an encryption scheme indicated by the scheme identifier “E_2”…”, where “encrypts the extracted device key Dev_2 according to an encryption scheme indicated by the scheme identifier E_2” is being read as executing the security scheme using the parameters associated with the security scheme); and
	updating, by the control logic included in the security engine, a status register with the identifier of the pre-selected security scheme (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, the update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “the update unit 106 writes the extracted scheme identifier to the storage unit” is being read as the storage unit comprising a status register configured to store an identifier of a security scheme executed by the engine).

Regarding claim 16, Ohmori teaches A security engine configured to execute a selected one of a plurality of security schemes for an applications processor Ohmori, Paragraph [0012], see “…the selecting unit selects the application encryption scheme from the plurality of encryption schemes…”, where “selecting unit” is being read as comprising the security engine) (Ohmori, Paragraph [0200], see “The scheme identifier is an identifier indicating an encryption scheme. The program file name is a file name of a program file including an encryption scheme program which is executed by the memory card 300 based on a new encryption scheme…”), the security engine comprising:
a memory interface coupled to a non-volatile memory wherein the non-volatile memory stores sets of parameters associated with each of the plurality of security schemes (Ohmori, FIG. 15, see “100” and MEMORY CARD, where “100” is being read as the home server device 100 comprising a processor and where “MEMORY CARD” is being read as a non-volatile memory coupled to the processor (100)) (Ohmori, FIG. 17, which depicts the memory card (non-volatile memory), which stores sets of parameters associated with each of the plurality of security schemes, where “INFORMATION STORAGE UNIT 310” and “PRIVATE KEY 322” are being read as sets of parameters associated with each of the plurality of security schemes) (Ohmori, Paragraph [0030], see “…the key storage subunit stores therein a plurality of key information sets, each of which corresponds to a different one of the plurality of encryption schemes”, where “encryption schemes” is being read as comprising a security scheme) and each set of parameters is stored in a corresponding secure memory area of the non-volatile memory (Ohmori, FIG. 17, see “INFORMATION STORAGE UNIT 310”, “SECURE AREA 320”, “PRIVATE KEY 322”, where each set of parameters (322) is stored in a corresponding secure memory area (320) of the memory card (non-volatile memory));
a selection register storing an identifier of a pre-selected security scheme (Ohmori, Paragraph [0272], see “The control unit 607 selects, from the revoked encryption scheme list 621 in the information storage unit 610, the encryption scheme information set 623 including the same identifier as the received scheme identifier “E_1”…”, where “information storage unit 610” is being read as comprising a selection register coupled to the control logic); and
a control logic, coupled to the memory interface (Ohmori, FIG. 15, see “100” which is being read as a control logic coupled to the memory interface (102)) (Ohmori, Paragraph [1051], see “…each of the encryption unit 108, decryption unit 109 and authentication unit 103 of the home server device 100 is structured by an FPGA element; however, they may be structured by a CPLD (Complex Programmable Logic Device, or reconfigurable LSI) instead of an FPGA element), and configured to
read the selection register (Ohmori, Paragraph [0222], see “…the encryption control program OE2 reads a scheme identifier 346, “E_2”, from a program memory 311…”) (Ohmori, Paragraph [0330], see “…the control unit 107 reads the key file 510a from the DVD 500a via the input and output unit 115”),
access a secure memory area corresponding to the identifier of the pre-selected security scheme (Ohmori, Paragraph [0330], see “…the control unit 107 extracts the scheme identifier 512a, “E_1”, and the encrypted content key from the read key file 510a, and reads the device key Dev_1 121 from the storage unit 110…”, where “extracts the scheme identifier and the encrypted content key and reads the device key from the storage unit 110” is being read as accessing a secure memory corresponding to the identifier of the pre-selected security scheme), and
execute the pre-selected security scheme in response to the set of parameters stored in the first secure memory area (Ohmori, Paragraph [0330], see “…The control unit 107 subsequently outputs to the decryption unit 109: the extracted scheme identifier 512a, “E_1”; the encrypted content key 511a as a ciphertext; and the read device key Dev_1 121 as a decryption key. The control unit 107 then directs the decryption unit 109 to decrypt the ciphertext”, where “The control unit 107 then directs the decryption unit 109 to decrypt the ciphertext” is being read as executing the pre-selected security scheme in response to the set of parameters stored in the secure memory area). 

	Regarding claim 17, Ohmori teaches The security engine of Claim 16 further comprising:
	a status register, coupled to the control logic, and configured to store an identifier of the security scheme executed by the security engine (Ohmori, FIG. 3, see “INFORMATION STORAGE UNIT 610” which is being read as comprising a status register, due to the storage unit 610 storing an identifier of a security scheme executed by the security engine) (Ohmori, Paragraph [0362], see “The update unit 106 extracts a scheme identifier “P_2” from the received program file, and searches the same identifier as the extracted scheme identifier “P_2” in the storage unit 110), wherein the control logic is configured to write the identifier of the security scheme to the status register (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, the update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “the update unit 106 writes the extracted scheme identifier to the storage unit” is being read as the storage unit comprising a status register configured to store an identifier of a security scheme executed by the engine).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori, in view of Calcaterra et al. (U.S. PGPub. 2014/0096244), hereinafter Calcaterra.

	Regarding claim 4, Ohmori teaches The applications processor of Claim 1, wherein
	the security engine is configured to receive a security scheme update command (Ohmori, Paragraph [0210], see “The authentication-unit update program 655 is composed of directions in a plurality of machine code formats, which are generated by compiling hardware description language…The authentication-unit update program 655 includes procedure of rewriting an FPGA making up the authentication unit 103 of the home server device 100, and establishing a circuit having a function to perform SAC establishment using an encryption scheme indicated by the scheme identifier…”); and
	in response to the security scheme update command, the control logic is configured to
	acknowledge the security scheme update command in response to a security key associated with the security scheme update command matching a key stored in the non-volatile memory (Ohmori, Paragraph [0418], see “…The authentication unit 103 reads the public key certificate 123 from the storage unit 110, and outputs the read public key certificate 123 to the memory card 300 via the input and output unit 102…”, where “public key certificate 123” is being read as a key stored in the memory) (Ohmori, Paragraph [0419], see “The authentication unit 103 then receives the public key certificate Cert_X1 from the memory card 300, and performs signature validation by applying a signature validation algorithm V to a signature made by the certificate authority and included in the received public key certificate Cert_X1, using a public  key of the certificate authority. When the validation is not successful, the authentication unit 103 ends the process…”, where “public key certificate Cert_X1” is being read as a security key associated with the security scheme update command, which is compared to the public key certificate 123 to see if they match),
	receive scheme update data in response to the acknowledging the security scheme update command (Ohmori, Paragraph [0362], see “The update unit 106 extracts a scheme identifier “P_2” from the received program file, and searches the same identifier as the extracted scheme identifier P_2” in the storage unit 110. If the same identifier is present in the storage unit 110, the update unit 106 moves on to the process…”, where “received program file” is being read as scheme update data), and
	write the scheme update data to a secure memory of the non-volatile memory in response to the scheme update being permitted (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, an update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “extracted scheme identifier “P_2”” is being read as the comprising within the scheme update data, which is written to memory) (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…”). 
	Ohmori does not teach the following limitation(s) as taught by Calcaterra: write the scheme update data to a secure memory of the non-volatile memory in response to the scheme update being permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0021], see “…the declaration of security requirements may specify different actions permitted to the application and its components at different lifecycle stages of the application, such as installation, normal operations, and updates”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions, disclosed of Calcaterra.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions. This allows for better security management and organization by utilizing an applications processors lifecycle stages in order to determine if it is permitted for certain operations. Calcaterra is deemed as analogous art due to the art disclosing techniques for permission actions to the application at different lifecycle stages (Calcaterra, Paragraph [0021]). 

	Regarding claim 5, Ohmori does not teach the following limitation(s) as taught by Calcaterra: The applications processor of Claim 4 wherein a lifecycle stage identifier is stored by the security engine in the non-volatile memory (Calcaterra, Paragraph [0024], see “…The installation routine 22 provides to the security program 20 a declaration of security requirements 26 which provides a set of actions and/or resources the application 12 will access at different life cycles of the application 12, such as during an installation mode, normal operation mode, and update mode…The security program 20 maintains application mode permissions 28 indicating which types of actions/resources the application 12 may access based on the operation mode in which the application 12 is running, such as installation mode, normal operations mode, and update mode”, where “application mode permissions 28” is analogous to comprising lifecycle stage identifiers which are stored in memory). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising storing a lifecycle stage identifier in memory, disclosed of Calcaterra.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising storing a lifecycle stage identifier in memory. This allows for better security management by utilizing a lifecycle stage identifier stored in memory in order to determine which actions/resources the application may access based on the operation mode at different lifecycle stages. Calcaterra is deemed as analogous art due to the art disclosing storing a lifecycle stage identifier (Calcaterra, Paragraph [0024]). 

	Regarding claim 6, Ohmori teaches The applications processor of Claim 1, wherein
	the security engine is configured to receive a scheme select command (Ohmori, Paragraph [0271 – 0272], see “…the control unit 607 receives the scheme identifier “E_1” and an updating start requesting from the memory card 300…The control unit 607 selects, from the revoked encryption scheme list 621 in the information storage unit 610, the encryption scheme information set 623 including the same identifier as the recited scheme identifier “E_1”…); and
	in response to the scheme select command, the control logic is configured to:
acknowledge the scheme select command in response to a security key associated with the scheme select command matching a key stored in the non-volatile memory and a scheme selection being permitted  (Ohmori, Paragraph [0354] – [0355], see “Receiving a request of the 1st update flag from the memory card 300 while the memory card 300 is placed in the home server device 100…Then, receiving a public key certificate Cert_X1 from the memory card 300, the update unit 106 outputs the received public key certificate Cert_X1 and directs the authentication unit 103 to establish a SAC”, where “directs the authentication unit 103 to establish a SAC” is being read as the control logic configured to match a security key associated with the command/request (Cert_X1) with a key (certificate) stored in the memory, due to the process of SAC performing the method of matching the certificates),
	receive scheme identifier data in response to the acknowledging the scheme select command (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file…”, where “authentication-unit update program” is being read as comprising scheme identifier data), and
	write the scheme identifier data to the selection register in response to the scheme identifier data matching an identifier of a stored security scheme of the plurality of security schemes (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…the update unit 106 writes the received authentication-unit update program to config ROM attached to the FPGA element…”, where “config ROM” is being read as comprising a selection register, where the scheme identifier data (received authentication-unit update program) is written to the selection register when the scheme identifier data matches an identifier of a stored security scheme, due to the system reconfiguring the program based on the scheme identifier P_2 and writing it to the same identifier). 
	Ohmori does not teach the following limitation(s) as taught by Calcaterra: in response to the scheme select command, the control logic is configured to: acknowledge the scheme select command in response to a security key associated with the scheme select command matching a key stored in the non-volatile memory and a scheme selection being permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0021], see “…the declaration of security requirements may specify different actions permitted to the application and its components at different lifecycle stages of the application, such as installation, normal operations, and updates”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions, disclosed of Calcaterra.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions. This allows for better security management and organization by utilizing an applications processors lifecycle stages in order to determine if it is permitted for certain operations. Calcaterra is deemed as analogous art due to the art disclosing techniques for permission actions to the application at different lifecycle stages (Calcaterra, Paragraph [0021]). 

	Regarding claim 13, Ohmori teaches The method of Claim 12 further comprising, prior to writing the identifier of the pre-selected security scheme to the selection register (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…the update unit 106 writes the received authentication-unit update program to config ROM attached to the FPGA element…”, where “config ROM” is being read as comprising a selection register):
	verifying that a security key associated with the message matches a key stored in a memory (Ohmori, Paragraph [0354] – [0355], see “Receiving a request of the 1st update flag from the memory card 300 while the memory card 300 is placed in the home server device 100…Then, receiving a public key certificate Cert_X1 from the memory card 300, the update unit 106 outputs the received public key certificate Cert_X1 and directs the authentication unit 103 to establish a SAC”, where “directs the authentication unit 103 to establish a SAC” is being read as the control logic configured to match a security key associated with the command/request (Cert_X1) with a key (certificate) stored in the memory, due to the process of SAC performing the method of matching the certificates),
	
	verifying that the identifier of the pre-selected security scheme matches an identifier of a stored security scheme (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…the update unit 106 writes the received authentication-unit update program to config ROM attached to the FPGA element…”, where “config ROM” is being read as comprising a selection register, where the scheme identifier data (received authentication-unit update program) is written to the selection register when the scheme identifier data matches an identifier of a stored security scheme, due to the system reconfiguring the program based on the scheme identifier P_2 and writing it to the same identifier).
	Ohmori does not teach the following limitation(s) as taught by Calcaterra: verifying that security scheme selection is permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0024], see “…The security program 20 uses the declaration of security requirements 26 to determine whether to allow specific application 12 attempts to perform actions and access resources during different operation modes based on what is permitted in the declaration 26 and whether to allow the application to switch between different modes of operation…”, where “declaration 26” comprises lifecycle stage permissions of the applications processor). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising of verifying that permission is granted for a lifecycle stage for a particular operation, disclosed of Calcaterra. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising of verifying that permission is granted for a lifecycle stage for a particular operation. This allows for better security management by utilizing a lifecycle stage identifier stored in memory in order to determine which actions/resources the application may access based on the operation mode at different lifecycle stages. Calcaterra is deemed as analogous art due to the art disclosing storing a lifecycle stage identifier (Calcaterra, Paragraph [0024]). 

Regarding claim 14, Ohmori teaches The method of Claim 12 further comprising:
Receiving, by the security engine, a security scheme update command (Ohmori, Paragraph [0210], see “The authentication-unit update program 655 is composed of directions in a plurality of machine code formats, which are generated by compiling hardware description language…The authentication-unit update program 655 includes procedure of rewriting an FPGA making up the authentication unit 103 of the home server device 100, and establishing a circuit having a function to perform SAC establishment using an encryption scheme indicated by the scheme identifier…”); and
in response to the security scheme update command, writing, by the security engine, security scheme update data to a memory region (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, an update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “extracted scheme identifier “P_2”” is being read as the comprising within the scheme update data, which is written to memory) (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…”), wherein said writing is performed subsequent to
verifying that a security key associated with the security scheme update command matches a key stored in memory (Ohmori, Paragraph [0418], see “…The authentication unit 103 reads the public key certificate 123 from the storage unit 110, and outputs the read public key certificate 123 to the memory card 300 via the input and output unit 102…”, where “public key certificate 123” is being read as a key stored in the memory) (Ohmori, Paragraph [0419], see “The authentication unit 103 then receives the public key certificate Cert_X1 from the memory card 300, and performs signature validation by applying a signature validation algorithm V to a signature made by the certificate authority and included in the received public key certificate Cert_X1, using a public  key of the certificate authority. When the validation is not successful, the authentication unit 103 ends the process…”, where “public key certificate Cert_X1” is being read as a security key associated with the security scheme update command, which is compared to the public key certificate 123 to see if they match), 

	Ohmori does not teach the following limitation(s) as taught by Calcaterra: verifying that security scheme updating is permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0024], see “…The security program 20 uses the declaration of security requirements 26 to determine whether to allow specific application 12 attempts to perform actions and access resources during different operation modes based on what is permitted in the declaration 26 and whether to allow the application to switch between different modes of operation…”, where “declaration 26” comprises lifecycle stage permissions of the applications processor). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising of verifying that permission is granted for a lifecycle stage for a particular operation, disclosed of Calcaterra. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising of verifying that permission is granted for a lifecycle stage for a particular operation. This allows for better security management by utilizing a lifecycle stage identifier stored in memory in order to determine which actions/resources the application may access based on the operation mode at different lifecycle stages. Calcaterra is deemed as analogous art due to the art disclosing storing a lifecycle stage identifier (Calcaterra, Paragraph [0024]). 

	Regarding claim 15, Ohmori as modified by Calcaterra teaches The method of Claim 14 further comprising:
	receiving said security scheme update data in a security scheme data message subsequent to said verifying that the security key associated with the security scheme update command matches the key (Ohmori, Paragraph [0355], see “…receiving a public key certificate Cert_X1 from the memory card 300, the update unit 106 outputs the received public key certificate Cert_X1 and directs the authentication unit 103 to establish a SAC”, where “establish a SAC” is being read as verifying that the security key (Cert_X1) associated with the security scheme update command matches the key (Cert stored in memory)) (Ohmori, Paragraph [0356], see “After a SAC is established by the authentication unit 103, the update unit 106 receives a session key Kd’, and then receives an encrypted device key and the scheme identifier “E_2” from the memory card 300 via the input and output unit 102…”, where “receives an encrypted device key and the scheme identifier…” is being read as receiving said security scheme update data subsequent to said verifying). 

	Regarding claim 18, Ohmori teaches The security engine of Claim 16 further comprising:
	a communications interface, coupled to the control logic (Ohmori, FIG. 15, see “INPUT AND OUTPUT UNIT 102” which is being read as a communications interface coupled to the control logic (103, 106, 108, 109), and configured to receive a scheme select command (Ohmori, Paragraph [0271 – 0272], see “…the control unit 607 receives the scheme identifier “E_1” and an updating start requesting from the memory card 300…The control unit 607 selects, from the revoked encryption scheme list 621 in the information storage unit 610, the encryption scheme information set 623 including the same identifier as the recited scheme identifier “E_1”…); and
	the control logic further configured to, in response to the scheme select command, acknowledge the scheme select command when a security key associated with the scheme select command matches a key stored in the non-volatile memory and a scheme selection is permitted (Ohmori, Paragraph [0354] – [0355], see “Receiving a request of the 1st update flag from the memory card 300 while the memory card 300 is placed in the home server device 100…Then, receiving a public key certificate Cert_X1 from the memory card 300, the update unit 106 outputs the received public key certificate Cert_X1 and directs the authentication unit 103 to establish a SAC”, where “directs the authentication unit 103 to establish a SAC” is being read as the control logic configured to match a security key associated with the command/request (Cert_X1) with a key (certificate) stored in the memory, due to the process of SAC performing the method of matching the certificates),
	receive scheme identifier data in response to the acknowledging the scheme select command (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file…”, where “authentication-unit update program” is being read as comprising scheme identifier data); and
	write the scheme identifier data to the selection register when the scheme identifier data matches an identifier of a stored security scheme of the plurality of security schemes (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…the update unit 106 writes the received authentication-unit update program to config ROM attached to the FPGA element…”, where “config ROM” is being read as comprising a selection register, where the scheme identifier data (received authentication-unit update program) is written to the selection register when the scheme identifier data matches an identifier of a stored security scheme, due to the system reconfiguring the program based on the scheme identifier P_2 and writing it to the same identifier).
	Ohmori does not teach the following limitation(s) as taught by Calcaterra: the control logic further configured to, in response to the scheme select command, acknowledge the scheme select command when a security key associated with the scheme select command matches a key stored in the non-volatile memory and a scheme selection is permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0021], see “…the declaration of security requirements may specify different actions permitted to the application and its components at different lifecycle stages of the application, such as installation, normal operations, and updates”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions, disclosed of Calcaterra.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions. This allows for better security management and organization by utilizing an applications processors lifecycle stages in order to determine if it is permitted for certain operations. Calcaterra is deemed as analogous art due to the art disclosing techniques for permission actions to the application at different lifecycle stages (Calcaterra, Paragraph [0021]). 

	Regarding claim 19, Ohmori does not teach the following limitation(s) as taught by Calcaterra: The security engine of Claim 18 further comprising:
	a memory register, coupled to the control logic, storing an identifier of the lifecycle stage of the applications processor, wherein the scheme selection is permitted in at least one lifecycle stage and not permitted in at least one other lifecycle stage (Calcaterra, Paragraph [0024], see “…The installation routine 22 provides to the security program 20 a declaration of security requirements 26 which provides a set of actions and/or resources the application 12 will access at different life cycles of the application 12, such as during an installation mode, normal operation mode, and update mode…The security program 20 maintains application mode permissions 28 indicating which types of actions/resources the application 12 may access based on the operation mode in which the application 12 is running, such as installation mode, normal operations mode, and update mode”, where “application mode permissions 28” is analogous to comprising lifecycle stage identifiers which are stored in memory). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising storing a lifecycle stage identifier in memory, disclosed of Calcaterra.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising storing a lifecycle stage identifier in memory. This allows for better security management by utilizing a lifecycle stage identifier stored in memory in order to determine which actions/resources the application may access based on the operation mode at different lifecycle stages. Calcaterra is deemed as analogous art due to the art disclosing storing a lifecycle stage identifier (Calcaterra, Paragraph [0024]). 

Regarding claim 20, Ohmori teaches The security engine of Claim 16 further comprising:
a communications interface, coupled to the control logic (Ohmori, FIG. 15, see “INPUT AND OUTPUT UNIT 102” which is being read as a communications interface coupled to the control logic (103, 106, 108, 109), and configured to receive a security scheme update command (Ohmori, Paragraph [0210], see “The authentication-unit update program 655 is composed of directions in a plurality of machine code formats, which are generated by compiling hardware description language…The authentication-unit update program 655 includes procedure of rewriting an FPGA making up the authentication unit 103 of the home server device 100, and establishing a circuit having a function to perform SAC establishment using an encryption scheme indicated by the scheme identifier…”); and
the control logic further configured to, in response to the security scheme update command,
acknowledge the security scheme update command when a security key associated with the security scheme update command matches a key stored in the non-volatile memory (Ohmori, Paragraph [0418], see “…The authentication unit 103 reads the public key certificate 123 from the storage unit 110, and outputs the read public key certificate 123 to the memory card 300 via the input and output unit 102…”, where “public key certificate 123” is being read as a key stored in the memory) (Ohmori, Paragraph [0419], see “The authentication unit 103 then receives the public key certificate Cert_X1 from the memory card 300, and performs signature validation by applying a signature validation algorithm V to a signature made by the certificate authority and included in the received public key certificate Cert_X1, using a public  key of the certificate authority. When the validation is not successful, the authentication unit 103 ends the process…”, where “public key certificate Cert_X1” is being read as a security key associated with the security scheme update command, which is compared to the public key certificate 123 to see if they match),
receive scheme update data in response to the acknowledging the security scheme update command (Ohmori, Paragraph [0362], see “The update unit 106 extracts a scheme identifier “P_2” from the received program file, and searches the same identifier as the extracted scheme identifier P_2” in the storage unit 110. If the same identifier is present in the storage unit 110, the update unit 106 moves on to the process…”, where “received program file” is being read as scheme update data), and
write the scheme update data to a secure memory area of the non-volatile memory when the scheme update is permitted (Ohmori, Paragraph [0363], see “If determining that the same identifier is not present in the storage unit 110, an update unit 106 writes the extracted scheme identifier “P_2” to the storage unit 110…”, where “extracted scheme identifier “P_2”” is being read as the comprising within the scheme update data, which is written to memory) (Ohmori, Paragraph [0364], see “…the update unit 106 extracts an authentication-unit update program from the received program file, rewrites the FPGA making up the authentication unit 103 according to the procedure shown by the extracted authentication-unit update program, and establishes a circuit having a function to establish a SAC using the scheme identifier “P_2”…”).
	Ohmori does not teach the following limitation(s) as taught by Calcaterra: write the scheme update data to a secure memory area of the non-volatile memory when the scheme update is permitted for a lifecycle stage of the applications processor (Calcaterra, Paragraph [0021], see “…the declaration of security requirements may specify different actions permitted to the application and its components at different lifecycle stages of the application, such as installation, normal operations, and updates”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for a declaration of security requirements to determine whether to permit application operations, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions, disclosed of Calcaterra.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising utilizing a lifecycle stage of the applications processor in order to determine certain permissions. This allows for better security management and organization by utilizing an applications processors lifecycle stages in order to determine if it is permitted for certain operations. Calcaterra is deemed as analogous art due to the art disclosing techniques for permission actions to the application at different lifecycle stages (Calcaterra, Paragraph [0021]). 


Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori, in view of Pandya (U.S. PGPub. 2004/0010612).

	Regarding claim 7, Ohmori teaches The applications processor of Claim 1 wherein
	the non-volatile memory comprises flash memory (Ohmori, FIG. 17, which depicts a memory card, where memory card is being read as comprising flash memory); 
	
	Ohmori does not teach the following limitation(s) as taught by Pandya: the security engine further comprises a host interface configured to directly communicate with a flash memory controller coupled to the non-volatile memory (Pandya, FIG. 27, which depicts a host interface configured to directly communicate with a flash memory controller coupled to the non-volatile memory) (Pandya, Paragraph [0106], see “…The disclosed processor includes a memory subsystem, including a memory controller interface, which manages the on chip session cache/memory, and a memory controller, block 1602, which manages accesses to the off chip memory which may be SRAM, DRAM, FLASH, ROM…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for high performance IP processor using RDMA, comprising of a host interface configured to directly communicate with a flash memory controller coupled to the non-volatile memory, disclosed of Pandya.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising of a host interface configured to directly communicate with a flash memory controller coupled to the non-volatile memory. This allows for the security engine to directly communicate with the flash memory device in order to maximize processing speed and to be able to retrieve the parameters at a faster speed. Pandya is deemed as analogous art due to the art disclosing techniques for a host interface configured to directly communicate with a flash memory controller (Pandya, FIG. 27 and Paragraph [0106]). 

	Regarding claim 8, Ohmori does not teach the following limitation(s) as taught by Pandya: The applications processor of Claim 1 wherein the security engine is further configured to communicate with the non-volatile memory via a communications bus of the applications processor (Pandya, Paragraph [0120], see “…Host Controller Interface 2301, Scheduler Interface 2307 and Memory Controller Interface 2323 may be part of a bus controller that allows transfer of data packets or state information or command, to or from a scheduler or storage flow/RDMA controller or host or session controller or other resources…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for high performance IP processor using RDMA, comprising an engine to communicate with the memory via a communications bus, disclosed of Pandya.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising an engine to communicate with the memory via a communications bus. This allows for the security engine to communicate with the non-volatile memory without a host computer. Pandya is deemed as analogous art due to the art disclosing techniques for utilizing a communications bus for communications between memory and a processor (Pandya, Paragraph [0120]). 

	Regarding claim 10, Ohmori does not teach the following limitation(s) as taught by Pandya: The applications processor of Claim 1 further comprising:
	a network port, coupled to the processor, and configured to communicate with a remote applications processor coupled to a network (Pandya, Paragraph [0070], see “…The IP processor may be a companion processor to a server chipset, providing the high performance networking interface with hardware TCP/IP…”) (Pandya, Claim 1, see “A hardware processor providing remote direct memory access capability on an IP network and using a TCP, SCTP or UDP protocol, or a combination of any of the foregoing, over IP networks…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, by implementing techniques for high performance IP processor using RDMA, comprising of a network port, coupled to the processor, and configured to communicate with a remote applications processor coupled to a network, disclosed of Pandya.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising of a network port, coupled to the processor, and configured to communicate with a remote applications processor coupled to a network. This allows for the applications processor to communicate with a remote entity over a network, instead of having the two devices connected via a bus and/or host interface. Pandya is deemed as analogous art due to the art disclosing techniques for utilizing a network port for communicating with a remote system coupled to a network (Pandya, Claim 1). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori, in view of Pandya, in further view of OVERBY et al. (U.S. PGPub. 2019/0379683), hereinafter Overby.

	Regarding claim 11, Ohmori as modified by Pandya do not teach the following limitation(s) as taught by Overby: The applications processor of Claim 10 wherein the network is a controller area network comprised within an automobile (Overby, Paragraph [0040], see “The communication channel 152 may correspond to a vehicle bus network, such as Controller Area Network (CAN)…The vehicle bus network may be a specialized internal communications network that interconnects components inside the vehicle 1200 that are used for vehicle control…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an update system for cipher system, disclosed of Ohmori, and techniques disclosed of Pandya, by implementing techniques for a virtualized intrusion detection and prevention in autonomous vehicles, comprising the network being a controller area network comprised with an automobile, disclosed of Overby. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques to support multiple security schemes in an embedded system, comprising the network being a controller area network comprised with an automobile. This allows for better security management by utilizing a CAN which is low cost, due to ECUs being able to communicate via a single CAN interface, as well as a CAN interface providing flexibility in the system. Overby is deemed as analogous art due to the art disclosing techniques for a CAN network comprised with an automobile (Overby, Paragraph [0040]). 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499